TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00344-CR


Ronald Lynn Swafford, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY

NO. 622315, HONORABLE MIKE DENTON, JUDGE PRESIDING



O R D E R
PER CURIAM
The clerks's record does not contain a copy of the trial court's certification of
defendant's right of appeal.  Tex. R. App. P. 25.2(d), 34.5(a)(12).  A supplemental clerk's record
containing the certification was requested, but has not been received.  Tex. R. App. P. 34.5(c).
The county court at law is ordered to prepare a certification of the defendant's right
of appeal that substantially conforms with the form promulgated by the court of criminal appeals and
to file the completed and signed certification with the county clerk.  Tex. R. App. P. 34.5(c), 37.1. 
Upon receipt of the court's certification of the defendant's right of appeal, the county clerk shall
prepare a supplemental clerk's record.  The supplemental record shall be tendered for filing no later
than August 15, 2003.

It is ordered July 29, 2003.

Before Justices Kidd, Yeakel and Patterson
Do Not Publish